Citation Nr: 1102681	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a nerve disorder to 
include as secondary to a neck disorder.

3.  Entitlement to service connection for headaches to include as 
secondary to a neck disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and L.B.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from March 1975 to November 1975 and from January 1978 to January 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in February 2010.  A transcript 
of this proceeding has been associated with the claims file.  

In April 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to obtain a 
VA medical opinion.  The action specified in the April 2010 
Remand has been completed and the matter properly returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's current neck disorder did not have onset in 
service and was not caused or aggravated by his active military 
service.

2.  The Veteran does not have a diagnosed nerve disorder.

3.  The Veteran's chronic headaches did not have onset in service 
and were not caused or aggravated by the Veteran's active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck 
disorder have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 
2002); 3.303, 3.304. 3.307, 3.309 (2010).  

2.  The criteria for entitlement to service connection for a 
nerve disorder have not been met.  38 U.S.C.A. § 1110, 1112, 1131 
(West 2002); 3.303, 3.304. 3.307, 3.309, 3.310 (2010).  

3.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. § 1110, 1112, 1131 
(West 2002); 3.303, 3.304. 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for a 
neck disorder which he has asserted was caused by an auto 
accident in service, as well as for nerve damage to the neck and 
headaches secondary to the claimed neck disorder.

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1132.  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

Factual Background

In a "Report of Medical History" completed during his November 
1974 enlistment examination, the Veteran indicated a history of 
frequent or severe headaches, suggesting a possible pre-existing 
condition.  However, the enlistment medical examination did not 
note any pre-existing medical conditions, including any 
abnormalities of the head or spine.  

In November 1978 the Veteran complained of neck pain without any 
history of trauma and was diagnosed with a mild cervical spasm.  
A year later, the Veteran again complained of neck pain and was 
given a profile of no driving, bending, lifting over 20 pounds, 
or use of the right arm for three days.  

In April 1981 the Veteran sought treatment following a car 
accident for a headache and pain in the lumbar spine.  The 
Veteran had no external abrasions or lacerations and the cranial 
nerve was intact.  He had full range of motion of all joints, but 
some tenderness to palpation of the low back.  He was diagnosed 
with lumbosacral strain.  The following day, the Veteran sought 
treatment for a headache and stiff neck and reported that he had 
been in a car accident the day before.  He was diagnosed with 
minor cervical strain.  

In September 1981 the Veteran complained of neck and back pain.  
He reported that he had slipped and fallen and also may have 
injured the neck and back while lifting.  An examination of his 
back was normal and he had full range of motion in his neck.  He 
was assessed with back strain and given a profile.  

In November 1981 the Veteran again sought treatment for back 
pain.  He also reported experiencing cervical pain, but stated 
that this had resolved.  On examination, the Veteran had 
tenderness over the right trapezius muscle and decreased range of 
motion secondary to pain.  He was diagnosed with myositis and 
given a profile.  

In a December 1981 "Report of Medical History," the Veteran 
complained of "frequent or severe headaches" since his 
automobile accident in February 1981.  He also reported chronic 
back pain since a fall in August 1981.  

Post-service, there is no objective medical evidence of 
complaints of or treatment for a neck injury, nerve problems, or 
chronic headaches until February 2006 when the Veteran filed his 
claim for service connection for these issues.  However, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge that he has experienced neck pain and headaches since 
service and was seen by a private physician in March 1982.  

Significantly, the Veteran filed a claim for VA benefits in 
February 1982, shortly after separation from service.  At that 
time, he only claimed service connection for a bilateral knee 
disorder and eczema.  He did not seek entitlement to service 
connection for a neck disorder or headaches.  As above, the 
Veteran did not file a claim for service connection for a neck 
injury, nerve problems, or chronic headaches until February 2006

The Veteran was afforded a VA examination in November 2007.  At 
the examination, the Veteran complained of constant neck pain and 
headaches, which he asserted had onset following a motor vehicle 
accident in service.  He denied arm pain or numbness, but did 
complain of numbness in the left third and fifth fingers.  

On examination, the Veteran had normal curvature of the spine, 
without deformity or tenderness to palpation.  Range of motion of 
the cervical spine was slightly limited; however, range of motion 
did not produce any weakness, fatigue, or incoordination.  Deep 
tendon reflexes were +1 and equal in the upper extremities.  The 
Veteran had normal motor skills, normal strength in the upper 
extremities, and no muscle atrophy or spasms.  Pinprick testing 
in the upper extremities was normal.  An MRI (magnetic resonance 
imaging) scan showed a straightened cervical spine with mild 
desiccation bulges at C5-6 and C6-7.  The Veteran was diagnosed 
with a straightened cervical spine with mild desiccation bulges 
at C5-6 and C6-7 discs causing reduced sagittal diameter of the 
canal to 9mm (millimeters) and chronic pain.  He was also 
diagnosed with headaches, more likely than not related to the 
Veteran's current neck disorder.  

The November 2007 examiner concluded that the Veteran's current 
neck pain and headaches were less likely than not related to 
service.  As a rationale, the examiner noted that the Veteran was 
not seen in service for headaches or neck pain after April 1981.  
However, as the Board has noted above, the Veteran was treated 
for complaints of back and neck pain in both September and 
November 1981.  Accordingly, the Board remanded the case so that 
the examiner could again review the claims file and clarify 
whether he believes that it is at least as likely as not that the 
Veteran's current neck problems and headaches had onset in 
service or were caused or aggravated by the Veteran's service.  
The examiner was also asked to clarify, if possible, whether the 
Veteran's headaches preceded his military service and if so, 
whether the Veteran's headaches were aggravated by his military 
service, including his in service car accident.  

In April 2010 the November 2007 VA examiner reviewed the claims 
file and concluded that the Veteran did not have a chronic 
headache disability that pre-existed his military service.  He 
noted that while the Veteran complained of frequent headaches in 
1974, in 1978, the Veteran denied frequent headaches.  The 
examiner concluded that the Veteran's current headaches were more 
likely than not related to his current mild disc desiccation with 
bulges at C5-6 and C6-7.  Finally, the examiner concluded that it 
was less likely than not that the Veteran's current neck disorder 
was related to the neck sprain and torticollis the Veteran was 
treated for in service.  The examiner noted that the Veteran was 
treated in service for cervical strain, while the Veteran 
currently suffers from disc bulges.

In an October 2010 statement, the Veteran complained that he had 
been suffering from neck pain and headaches since his accident in 
service.  He speculated that an intramuscular lipoma at the base 
of his neck developed as a result of his accident and is causing 
his headaches, as well as numbness in the left arm.  However, it 
does not appear from the available treatment records that any 
nerve involvement has ever been confirmed by diagnostic testing.  

Analysis

As an initial matter, the Board notes that it appears that some 
of the Veteran's service treatment records, specifically, his 
separation examination, have been lost.  

Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims (Court) 
statement in Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005) that: 

[I]n cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well reasoned 
findings and conclusions to evaluate and 
discuss all of the evidence that may be 
favorable to the appellant, and to provide 
an adequate statement of the reasons or 
bases for its rejection of such evidence is 
heightened.  

The Board has undertaken its analysis with this heightened duty 
in mind.  

Based on the above evidence, the Board finds that entitlement to 
service connection for a neck disorder, a nerve disorder, and 
headaches must be denied.  

1.	 Nerve Disorder

Regarding the Veteran's assertion that he has a nerve disorder, 
the Board can find no evidence of record that the Veteran has 
ever been diagnosed with a nerve disorder, to include neuropathy 
secondary to the Veteran's neck disorder.  Indeed, during his 
February 2010 Travel Board hearing, the Veteran conceded as much; 
however, he has speculated that because he suffers from disc 
desiccation in the cervical spine and also has a lipoma in his 
neck, it is possible that one of these disabilities is impinging 
on a nerve.  

Essentially, the Veteran has attempted to diagnose himself.  The 
Veteran has not demonstrated that he has any knowledge or 
training in determining the etiology of such a condition.  In 
other words, he is a layman, not a medical expert.  The Board 
recognizes that there is no bright line rule that laypersons are 
not competent to offer etiology opinions.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the 
view that competent medical evidence is necessarily required when 
the determinative issue is medical diagnosis or etiology).  
Evidence, however, must be competent evidence in order to be 
weighed by the Board.  Whether a layperson is competent to 
provide an opinion as to the etiology of a condition depends on 
the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew support from Jandreau for support for its 
holding.  Id.  In a footnote in Jandreau, the Federal Circuit 
addressed whether a layperson could provide evidence regarding a 
diagnosis of a condition and explained that "[s]ometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer."  Jandreau, 492 F.3d at 1377.

The Board finds that the question of whether the Veteran 
currently has a nerve disability is too complex to be addressed 
by a layperson, as it is not amenable to observation alone.  
Rather such a diagnosis relies on physical examination as well as 
diagnostic testing by medical professionals.  Hence, the 
Veteran's opinion regarding the existence of a current nerve 
disorder is not competent evidence and is entitled to low 
probative weight.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  As there is no evidence that the Veteran 
currently suffers from a nerve disorder, entitlement to service 
connection for this condition must be denied.  

2.	 Neck and Headache Disorders

With regard to service connection for a headache disorder on an 
aggravation basis, while the Veteran's service treatment records 
show a history of headaches prior to military service, no 
pertinent abnormalities were noted on enlistment.  The 
presumption of soundness attaches.  Crowe v. Brown, 7 Vet. App. 
238 (1995).  If there were a question as to whether the Veteran's 
currently diagnosed headache disorder pre-existed service, the 
burden would be on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  That 
is not the case here.  The November 2007/April 2010 VA examiner 
opined that the Veteran's current headaches are not related to 
any headaches during military service.  A competent medical 
expert makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary 
medical opinions of record.  As such, there is no basis for 
service connection for headaches on an aggravation basis as there 
is no relationship between the pre-service headaches and the 
currently diagnosed headaches and thus, no indication of a pre-
existing condition.

Regarding the Veteran's claims for a neck disorder and headaches 
on a direct and secondary basis, a VA examiner has determined 
that it is less likely than not that the Veteran's neck disorder 
and headaches had onset in service or was caused or aggravated by 
the Veteran's active military service.  It appears that the 
examiner distinguished between the generally mild muscle strain 
the Veteran occasionally complained of in service and his current 
neck disability which involves changes to the skeletal structure 
of the cervical spine.  The examiner also attributed the 
Veteran's headaches to his current neck disorder.

Furthermore, the Board notes that while the Veteran complained of 
headaches and neck pain in service, post service, there is no 
evidence that the Veteran sought treatment for these problems 
until almost twenty-five years later.  See Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).  

As the Board noted above, when the Veteran filed a claim for VA 
disability benefits in February 1982, he did not seek 
compensation for a neck disorder or headaches, which presumably 
he would have done if he suffered from those problems at the time 
he filed his claim.  

While the Board has considered the Veteran's testimony that he 
has suffered from neck pain and headaches since his military 
service, it finds the other evidence of record to be far more 
probative.  

Thus, for all the above reasons, entitlement to service 
connection for a neck disorder and for headaches, to include as 
secondary to a neck disorder, is denied.  

 The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2006.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  Dingess, 19 Vet. App. at 473.  Moreover, the 
record shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The Veteran was provided an 
opportunity to set forth his contentions during the February 2010 
hearing before the undersigned Acting Veterans Law Judge.  The 
appellant was also afforded a VA medical examination in November 
2007 and a supplemental opinion was obtained in April 2010.  The 
November 2007 and April 2010 VA examination reports are adequate 
and probative for VA purposes because the examiner relied on 
sufficient facts and data, provided a rationale for the opinion 
rendered, and there is no reason to believe that the examiner did 
not reliably apply reliable scientific principles to the facts 
and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

Service connection for a neck disorder is denied.  

Service connection for a nerve disorder is denied.

Service connection for headaches is denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


